PER CURIAM.
We affirm the revocation of appellant’s probation, but remand with direction to strike the finding of violation of the condi-
*1119tion requiring a payment of a fee for supervision. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979).
The trial court is also directed to correct the judgment and sentence to conform to that pronounced, and to include therein the exact credit for time which appellant spent in jail prior to the commencement of serving the sentence. Smith v. State, 310 So.2d 770 (Fla. 2d DCA 1975). . -
HOBSON, Acting C. J., and SCHEB and OTT, JJ., concur.